Citation Nr: 0929331	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for aortic aneurysms and 
residuals thereof.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to April 
1997.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  

Procedural history 

In the July 2005 rating decision, service connection was 
denied for residuals of acute dissecting aorta aneurysms, 
status post repair of a thoracic aortic aneurysm and an 
abdominal aortic aneurysm, and an existing carotid aortic 
aneurysm, not presently repaired.  The Veteran perfected an 
appeal of that denial.

The Veteran and his spouse testified at a hearing held at the 
VA office in San Antonio, Texas, in August 2008 before the 
undersigned Veterans Law Judge, a transcript of which has 
been associated with the Veteran's claims file.  At the 
hearing, the undersigned Veterans Law Judge agreed to hold 
the record open for 
60 days.  See hearing transcript, page 3; see also 38 C.F.R. 
§ 20.709 (2008).  
The  Veteran has not submitted any additional evidence.

In March 2009, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2008).  The requested opinion has been 
provided and has been associated with the Veteran's VA claims 
folder.  The VHA opinion has been provided to the Veteran and 
his representative.  The Veteran was afforded 60 days to 
provide additional argument or evidence.  The 60 day period 
has expired, and neither the Veteran nor his representative 
has submitted any additional evidence or argument. 




Issues not on appeal

In the July 2005 rating decision, service connection was 
granted for residuals of a fracture of the right zygomatic 
arch, status post closed reduction of right zygomatic arch 
fracture (also claimed as fracture of the right cheek bone); 
a noncompensable (zero percent) disability rating was 
assigned.  Also, service connection was denied for residuals 
of status post fractured jaw and residuals of a concussion.  
The Veteran has not expressed disagreement with those 
determinations.  Therefore, those matters are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a NOD initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the Veteran's current aortic aneurysms and 
residuals thereof are related to an in-service chest injury 
or to any other incident of the Veteran's military service.


CONCLUSION OF LAW

Aortic aneurysms and residuals thereof were not incurred in 
or aggravated by service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for aortic 
aneurysms and residuals thereof.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a letter sent to him 
in February 2005, which was specifically intended to address 
the requirements of the VCAA.  The February 2005  VCAA letter 
informed the Veteran of the evidence necessary to establish 
service connection.  Accordingly, the Veteran was informed of 
the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.

As for the evidence to be provided by the Veteran, in the 
February 2005 VCAA letter the RO asked the Veteran to 
identify and send relevant medical evidence.  
In that letter, the RO provided the Veteran with VA Form(s) 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disability.  Furthermore, the Board 
afforded the Veteran 60 days to submit medical a nexus 
opinion relating aortic aneurysms to his in-service chest 
injury.  See the August 2008 hearing transcript, pages 3, 13.   

In the February 2005 VCAA letter, the Veteran was informed 
that VA would provide a medical examination or obtain a 
medical opinion if it is necessary to make a decision on his 
claim.  [A VA general surgical consult was conducted in 
February 2005, and a VHA medical nexus opinion was obtained 
in March 2009.]

In the February 2005 VCAA letter, the Veteran was advised 
that VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The Veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the February 2005 VCAA letter, the RO informed the Veteran 
that he should submit any evidence in his possession relevant 
to his claim, as follows:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
February 1, 2005 VCAA letter, page 2.  The VCAA letter thus 
complied with the "give us everything you've got" 
requirement formerly contained in 38 C.F.R. § 3.159(b)(1) 
because the letter informed the Veteran that he could submit 
or identify evidence other than what was specifically 
requested by VA.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, and element (2), 
existence of a disability, are not at issue.  This claim was 
denied based on element (3), relationship of such disability 
to the Veteran's service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element regarding this 
claim.  Elements (4) and (5) remain moot because the 
Veteran's claim is being denied.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
The evidence of record includes the Veteran's service 
treatment records, private treatment records, a report of a 
VA general surgical consult examination, and a VHA medical 
opinion, which will be described below.  The Board finds that 
all relevant evidence necessary for an equitable resolution 
of this issue has been identified and obtained to the extent 
possible.
	
The Veteran's service treatment records appear to be 
incomplete.  The Veteran himself submitted copies of the 
limited service medical records in his possession.  While the 
Veteran reported that he underwent a chest x-ray during his 
hospitalization at Elmendorf Air Force Base following an in-
service injury, a report of a chest x-ray taken during that 
hospitalization is not of record.    

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on VA's responsibility to 
obtain a veteran's service treatment records.  Specifically, 
the Federal Circuit stated the VA must make more than a 
single attempt to locate such records, and must inform the 
veteran of their absence, so that he may independently seek 
to obtain them.  See also McCormick v. Gober, 14 Vet. App. 39 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the RO has made two attempts to obtain any 
service treatment records, once in August 2004 and again in 
January 2005.  The RO informed the Veteran of its attempts to 
obtain service treatment records in the February 2005 VCAA 
letter.  He furnished the records he had in his possession.  

It is clear that further requests for service treatment 
records for the Veteran would be futile.  The Court has held 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  Therefore, while the Board regrets that a 
complete set of the Veteran's service treatment records may 
be unavailable, VA has no further duty to him with respect to 
obtaining them.

In addition, as explained below, the Veteran's separation 
examination is of record.  Also, the Board has determined 
that the Veteran suffered an in-service chest injury.  It is 
the medical nexus which is of paramount concern.  Thus, the 
possible loss of some service medical records, although 
regrettable, does not impact the Board's decision, which as 
discussed below is based on medical nexus evidence.  Put 
another way, additional development by the service department 
is unnecessary because there is no indication that such 
records, if existing, would shed any additional light on the 
issue on appeal.  Cf. Loving v. Nicholson, 19 Vet. App. 96, 
103 (2003) [VA has no duty to assist in obtaining records 
where the claimant failed to allege that such records could 
be relevant]; see also Brock v. Brown, 10 Vet. App. 155, 161-
2 (1997) [VA is not obligated to obtain records which are not 
pertinent to the issue on appeal].

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VHA medical opinion 
obtained in this case is more than adequate.  The report of 
the March 2009 VHA medical opinion reflects that a VA 
vascular surgeon reviewed the Veteran's claims file and 
provided thorough reasons and bases for the opinion rendered. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative.  He and his spouse testified at a Board 
hearing held at the VA office in San Antonio, Texas.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2008).

For certain chronic disorders, to include cardiovascular 
disorders, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

Missing records

As was discussed at some length above, it appears that some 
of the Veteran's service treatment records are unavailable.  
Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Furthermore, there is no presumption, either 
in favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

As was noted above, and as will be discussed below, the 
existence of an in-service chest injury is being assumed by 
both the Board and the VA vascular specialist.   

Discussion

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the Veteran has been diagnosed as having 
an aortic aneurysm.  See private treatment records dated in 
2004.  The VHA medical expert noted that the medical records  
indicated that the Veteran most likely had a chronic aneurysm 
of his entire aorta followed by an acute dissection.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately discuss in-service disease 
and injury.

Competent medical evidence indicates that an aortic aneurysm 
was not diagnosed in service or within the one-year 
presumptive period after the Veteran's separation from active 
service.  See 38 C.F.R. § 3.309(a) (2008).  Service treatment 
records show no diagnosis of an aortic aneurysm.  Crucially, 
the report of an April 1996 separation examination showed 
that the heart, lungs, and chest were normal.  
An aortic aneurysm was diagnosed initially diagnosed in June 
2004, over seven years after the Veteran's separation from 
active service.  

Turning to in-service injury, the Veteran's service treatment 
records reflect that in October 1977 he  was involved in an 
accident at sea at which time he was knocked unconscious and 
fractured his right zygoma.  Although a chest injury was not 
specifically mentioned in the service medical records, for 
the purposes of this decision the Board will assume that the 
Veteran injured his chest at the time of this accident.  
Thus, element Hickson element (2) is arguably met.  

With respect to element (3), medical nexus, the question is 
whether the Veteran's aortic aneurysms and residuals thereof 
are related to his in-service chest injury.

The report of the VA general surgical consult reflects that 
the examiner indicated the following:  

It is impossible to state whether this is a 
service-connected problem secondary to the injury 
[the Veteran] had when he was thrown overboard from 
the ship in 1977.  The length of time between the 
injury and the actual diagnosis of the aneurysms is 
so long that it makes the decision only speculative 
as to the cause of the thoracic aortic aneurysm and 
the abdominal aortic aneurysm, and it is impossible 
to answer in a way that is more than a speculative 
answer at this time because of the unusual length 
between the accident and the appearance of the 
aneurysm.  It is well known that blunt trauma to 
the chest has caused thoracic aneurysms in other 
individuals.

Because that report did not sufficiently address the etiology 
of the Veteran's aortic aneurysm, in March 2009 the Board 
requested a medical opinion from the VHA in accordance with 
38 C.F.R. § 20.901(a).  There is of now record a very 
thorough VHA medical opinion dated in March 2009.  

In its request for a medical opinion, the Board stated as 
follows: 

The Veteran's service medical records show that in 
October 1977 the veteran was involved in an accident at 
sea in which he was knocked unconscious for 10 minutes 
and suffered a fractured zygoma.  The Veteran asserts 
that he suffered chest trauma during this accident, 
although none is identifiable in the service treatment 
records.  For the purposes of your decision, you may 
assume that some chest trauma may have occurred in 
connection with the incident, but not enough to warrant 
contemporary medical identification or treatment.  No 
aneurysms were identified during service.

The VHA reviewer stated that the 1977 injury at sea was 
unlikely to be the source of the Veteran's problems in 2004.  
The VHA medical expert provided two reasons.  First, the VHA 
medical expert noted that the operative note indicated that 
the Veteran had a 5 centimeter ascending aorta at the time of 
the initial surgery.  
The VHA reviewer stated that this suggests that the aorta was 
aneurismal due to chronic hypertension or inherent weakness 
of the aortic wall, which predisposes the aorta to dissection 
and, thus, is unrelated to the trauma in 1977.  Second, the 
VHA medical expert noted that traumatic dissections of the 
aorta are typically localized to one of three regions.  The 
VHA reviewer stated that if the original trauma had caused an 
acute aortic injury, the chronic condition that would have 
arisen would have been a localized pseudoaneurysm formation 
rather than a type A dissection, for which the Veteran 
underwent repair.  The VHA expert concluded that the aorta 
aneurysm or aortic dissection diagnosed in 2004 was not 
casually related to his traumatic injury in 1977.

The Board attaches great weight of probative value to this 
opinion, which was based on a review of the record and 
provided bases for the opinion.

Private treatment records submitted by the Veteran do not 
contain a medical nexus opinion.  For example, a November 
2004 private treatment record reflects that under the past 
medical history section, it is noted that it is "[o]f 
interest" that the Veteran had major blunt facial and neck 
trauma in service.  However, the treatment record does not 
reveal that the Veteran's aortic aneurysm is due to the in-
service trauma.  In fact, the record shows that it was noted 
that the Veteran had "recovered without any residual."  

In addition, the Internet information submitted by the 
Veteran reflects that "[t]raumatic injury is a major cause 
of aortic dissection, especially blunt force trauma to the 
chest as can be caused by hitting the steering wheel of a car 
during an accident."  Medical treatise information which is 
general or inconclusive is insufficient to support a claim.  
See Sacks v. West, 11 Vet. App. 314 (1998). 
This certainly applies to general information taken from 
Internet sources, which in no way pertains to the Veteran's 
specific circumstances.  See also Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  This information is not competent medical nexus 
evidence.

The Veteran and his spouse have asserted that private doctors 
have stated that his aortic aneurysm could be or likely was 
the result of the in-service chest trauma.  See, e.g., the 
Veteran's January 2007 VA Form 9.  These assertions are not 
competent medical nexus evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) [a claimant's account of what a 
physician purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence].  

The Veteran has been provided with ample opportunity to 
submit medical nexus opinions.  In fact, the Board afforded 
the Veteran 60 days to submit medical nexus opinions from his 
private physicians relating his aortic aneurysm to his in-
service chest injury.  See hearing transcript, pages 3, 13.  
The Veteran has not done so.

To the extent that the Veteran and his spouse themselves 
contend that the in-service chest injury was the source of 
the later-identified aortic aneurysm, it is now well 
established that laypersons without medical training, such as 
the Veteran and his spouse, are not competent to comment on 
medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [lay 
persons without medical training are not competent to comment 
on medical matters such as diagnosis and etiology]; see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].   Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of a chest trauma and the current aortic 
aneurysms and residuals thereof.  Element (3) has not been 
met, and the claim fails on this basis. 

In summary, in the absence of the required third Hickson 
element, medical nexus, a preponderance of the evidence is 
against the claim of entitlement to service connection for 
aortic aneurysms and residuals thereof.  The benefit sought 
on appeal is accordingly denied.


ORDER

Service connection for aortic aneurysms and residuals thereof 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


